
	
		II
		110th CONGRESS
		1st Session
		S. 1392
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2007
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To increase the authorization for the major medical
		  facility project to consolidate the medical centers of the Department of
		  Veterans Affairs at the University Drive and H. John Heinz III divisions,
		  Pittsburgh, Pennsylvania.
	
	
		1.Increase in authorization for
			 major medical facility project to consolidate the medical centers of the
			 Department of Veterans Affairs at the University Drive and H. John Heinz III
			 divisions, Pittsburgh, PennsylvaniaSection 802(12) of the Veterans Benefits,
			 Health Care, and Information Technology Act of 2006 (Public Law 109–461; 120
			 Stat. 3443) is amended by striking $189,205,000 and inserting
			 $248,000,000.
		
